DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-2, 4, 9-10,12, 16-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (Pub No 20050243890).
Regarding claim 1, Kim et al. discloses in figure 3 and specification:
1. A vertical-cavity surface-emitting laser (VCSEL), comprising: 
an n-type substrate layer (see, 112, fig. 3, see also, paragraph [0032], here, n-doped InP substrate 112 )  having a top surface and a bottom surface; 
an n-type metal (see, 114, fig. 3, see also, paragraph [0032], here, the metal layer 114 serves as an n-type electrical contact) on the bottom surface of the n-type substrate layer, the n-type metal being a cathode of the VCSEL; 
an n-type bottom mirror  (see, 116, fig. 3, see also, paragraph [0032], here, n-doped lower mirror stack 116 (a DBR)) on the top surface of the n-type substrate layer; 
an active region (see, 120, fig. 3, see also, paragraph [0034], here, active region 120)  on the n-type bottom mirror; 
a p-type layer (see, 121, fig. 3, see also, paragraph [0034], here, p-type InP top spacer 121) on the active region; 
an oxidation layer (see, 130 and 131, fig. 3, see also, paragraph [0034], here, an insulating region 130 and a conductive annular central opening 131) over the active region, wherein the oxidation layer is to provide optical and electrical confinement of the VCSEL; 
a tunnel junction (see, 122, fig. 3, see also, paragraph [0035], here, tunnel junction 122) over the p-type layer, wherein the tunnel junction is to reverse a carrier type of an n-type top mirror (see, 132, fig. 3, see also, paragraph [0035], here, an n-type top mirror stack 132 (another DBR)), and wherein either: 
the oxidation layer (see, 130 and 131, fig. 3) is on or in the p-type layer  (see, 121, fig. 3)  and the tunnel junction (see, 122, fig. 3) is on the oxidation layer (see, 130 and 131, fig. 3), or 
the tunnel junction is on the p-type layer and the oxidation layer is on the tunnel junction; 
the n-type top mirror (see, 132, fig. 3) over the tunnel junction (see, 122, fig. 3); 
a top contact layer (see,  paragraph [0035], here, an n-type conduction layer) over the n-type top mirror; and 
a top metal (see,  paragraph [0035], here, an n-type electrical contact) on the top contact layer, the top metal being an anode of the VCSEL.

    PNG
    media_image1.png
    270
    433
    media_image1.png
    Greyscale

Regarding claim 2, Kim et al. discloses in figure 3 and specification the VCSEL of claim 1, wherein the top contact layer is an n-type contact layer (see,  paragraph [0035], here, an n-type conduction layer) and the top metal is another n-type metal (see,  paragraph [0035], here, an n-type electrical contact), the n-type contact layer being on the n-type top mirror and the other n-type metal being on the n-type contact layer.
Regarding claim 4 VCSEL of claim 1, wherein the p-type layer is a p-type spacer layer (see, 121, fig. 3, see also, paragraph [0034], here, p-type InP top spacer 121).
Regarding claim 9, Kim et al. discloses in figure 3 and specification:
9. A vertical-cavity surface-emitting laser (VCSEL) array, comprising: 
an active region (see, 120, fig. 3, see also, paragraph [0034], here, active region 120) on an n-type bottom mirror an n-type bottom mirror  (see, 116, fig. 3, see also, paragraph [0032], here, n-doped lower mirror stack 116 (a DBR)); 
a p-type layer (see, 121, fig. 3, see also, paragraph [0034], here, p-type InP top spacer 121) on the active region; 
an oxidation layer (see, 130 and 131, fig. 3, see also, paragraph [0034], here, an insulating region 130 and a conductive annular central opening 131) over the active region to provide optical and electrical confinement of VCSELs in the VCSEL array; and 
a tunnel junction (see, 122, fig. 3, see also, paragraph [0035], here, tunnel junction 122) over the p-type layer to reverse a carrier type of an n-type top mirror that is over the tunnel junction, wherein either: 
the oxidation layer (see, 130 and 131, fig. 3) is on or in the p-type layer  (see, 121, fig. 3)  and the tunnel junction (see, 122, fig. 3) is on the oxidation layer (see, 130 and 131, fig. 3), or 
the tunnel junction is on the p-type layer and the oxidation layer is on the tunnel junction.
Regarding claim 10, Kim et al. discloses in figure 3 and specification the VCSEL array of claim 9, further comprising an n-type top contact layer (see,  paragraph [0035], here, an n-type conduction layer) on the n-type top mirror and an n-type top metal see,  paragraph [0035], here, an n-type electrical contact) on the n-type top contact layer.
Regarding claim 12, claim 12 is rejected for the same reasons applied to claim 4 since the limitations of claim 12 are in the limitations of claim 4.
Regarding claim 16, method claim 16 is rejected for the same reasons applied to claim 9 since the limitations of claim 16 are implemented by the limitations of claim 4.
Regarding claim 17, method claim 17 is rejected for the same reasons applied to claim 9 since the limitations of claim 17 are implemented by the limitations of claim 10.
Regarding claim 19, method claim 19 is rejected for the same reasons applied to claim 12 since the limitations of claim 19 are implemented by the limitations of claim 12.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
5.	Claims 3, 6, 7, 11, 14, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al. above, and further in view of Naone (US 6810065). 
	Regarding claim 3, Kim et al. discloses the limitations of claim 1 for the reasons above.
However, Kim et al. is silent as to the limitation of “the p-type layer is a p-type distributed Bragg reflector (DBR)”.
Naone discloses that a p-type upper mirror for providing holes for injection into the active region (see, col. 11, lines 25-27). Even though Naone does not disclose that “the p-type layer is a p-type distributed Bragg reflector (DBR)” as claimed, Naone discloses the feature of p-type layer (here, providing holes for injection into the active region) can be realized by mirror (here, DBR).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to combine the limitation of “the p-type layer is a p-type distributed Bragg reflector (DBR)” with a vertical-cavity surface-emitting laser (VCSEL) of Kim et al. because  selecting a p-type distributed Bragg reflector (DBR) allows for providing holes for injection into the active region.
Regarding claim 6, Kim et al. discloses the limitations of claim 1 for the reasons above.
However, Kim et al. is silent as to the limitation of ““the p-type layer has fewer than six layer pairs”.
Naone discloses that a p-type upper mirror for providing holes for injection into the active region (see, col. 11, lines 25-27). Even though Naone does not disclose that “the p-type layer has fewer than six layer pairs” as claimed, Naone discloses the layer pairs can be realized for providing holes for injection into the active region.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to combine the limitation of “the p-type layer has fewer than six layer pairs” with a vertical-cavity surface-emitting laser (VCSEL) of Kim et al. because  selecting the layer pairs allows for providing holes for injection into the active region.
Regarding claim 7, Kim et al. discloses the limitations of claim 1 for the reasons above.
However, Kim et al. is silent as to the limitation of “the p-type layer has a thickness that is less than or equal to 0.5 microns”.
Naone discloses that a p-type upper mirror for providing holes for injection into the active region (see, col. 11, lines 25-27). Even though Naone does not disclose that “the p-type layer has a thickness that is less than or equal to 0.5 microns” as claimed, Naone discloses the thickness of the p-type layer can be realized for providing holes for injection into the active region.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to combine the limitation of “the p-type layer has a thickness that is less than or equal to 0.5 microns” with a vertical-cavity surface-emitting laser (VCSEL) of Kim et al. because  selecting the thickness of the p-type layer allows for providing holes for injection into the active region.
Regarding claim 11, claim 11 is rejected for the same reasons applied to claim 3 since the limitations of claim 11 are in the limitations of claim 3.
Regarding claim 14, claim 14 is rejected for the same reasons applied to claims 6 and 7 since the limitations of claim 14 are in the limitations of claims 6 and 7.
Regarding claim 18, method claim 18 is rejected for the same reasons applied to claim 11 since the limitations of claim 18 are implemented by the limitations of claim 11.



6.	Claims 5, 8, 13, 15 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al. above, and further in view of Sun et al. (Pub No 20010043629). 
	Regarding claim 5, Kim et al. discloses the limitations of claim 1 for the reasons above.
However, Kim et al. is silent as to the limitation of “the oxidation layer is in the n-type top mirror”.
Sun et al. discloses that oxide layer can also be included and positioned between top mirror and top active region (see, paragraph [0081]). Even though Sun et al. does not disclose that “the oxidation layer is in the n-type top mirror” as claimed, Sun et al. discloses the position of oxidation layer can be realized.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to combine the limitation of “the oxidation layer is in the n-type top mirror” with a vertical-cavity surface-emitting laser (VCSEL) of Kim et al. because  selecting the position of oxidation layer allows for providing the optical and electrical confinement of the VCSEL
Regarding claim 8, Kim et al. discloses the limitations of claim 1 for the reasons above.
However, Kim et al. is silent as to the limitation of “another tunnel junction, the other tunnel junction being on the n-type top mirror, wherein the top contact layer is a p-type contact layer and the top metal is p-type metal, the p-type contact layer being on the other tunnel junction and the p-type metal being on the p-type contact layer.”.
Sun et al. discloses that additional tunnel junctions increase the gain (see, paragraph [0065]). Even though Sun et al. does not disclose that “the other tunnel junction being on the n-type top mirror, wherein the top contact layer is a p-type contact layer and the top metal is p-type metal, the p-type contact layer being on the other tunnel junction and the p-type metal being on the p-type contact layer” as claimed, Sun et al. discloses another tunnel junction can be realized and it is well know in this art that selecting the top layers allows for driving the current to VCSEL efficiently.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to combine the limitation of “another tunnel junction, the other tunnel junction being on the n-type top mirror, wherein the top contact layer is a p-type contact layer and the top metal is p-type metal, the p-type contact layer being on the other tunnel junction and the p-type metal being on the p-type contact layer” with a vertical-cavity surface-emitting laser (VCSEL) of Kim et al. because adding another tunnel junction allows for increasing the gain of VCSEL.
Regarding claim 13, claim 13 is rejected for the same reasons applied to claim 5 since the limitations of claim 13 are in the limitations of claim 5.
Regarding claim 15, claim 15 is rejected for the same reasons applied to claim 8 since the limitations of claim 18 are in the limitations of claim 8.
Regarding claim 20, method claim 20 is rejected for the same reasons applied to claim 15 since the limitations of claim 20 are implemented by the limitations of claim 15.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Deppe (Pub No 20050063440) discloses the epitaxial mode-confined vertical cavity surface emitting laser (VCSEL) and method of manufacturing same.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828